                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  VIRGINIA A. D’ADDARIO, Individually, and on
  behalf of the F. Francis D'Addario Testamentary Civil No. 3:16cv99 (JBA)
  Trust and the Virginia A. D’Addario Trust; and
  VIRGINIA A. D’ADDARIO, EXECUTRIX, as Executrix
  of the Probate Estate of Ann T. D’Addario, April 3, 2020
  Deceased, and on behalf of the F. Francis D’Addario
  Testamentary Trust and the Ann T. D’Addario
  Marital Trust,
         Plaintiffs,
         v.
  DAVID D’ADDARIO; MARY LOU D’ADDARIO
  KENNEDY; GREGORY S. GARVEY; RED KNOT
  ACQUISITIONS, LLC; SILVER KNOT, LLC; and
  NICHOLAS VITTI,
         Defendants.

       RULING ON PLAINTIFF’S MOTION TO STAY OR DECLINE SUPPLEMENTAL
                                JURISDICTION

       Plaintiff moves the Court to “stay consideration of the supplemental jurisdiction

Connecticut state law claims raised in this case, or decline supplemental jurisdiction over

Plaintiffs’ Connecticut state law claims, pending resolution of those Connecticut state law

claims, and the additional state law claims, in the existing Connecticut state court suit.” (Pl.’s

Mot. to Stay or Decline [Doc. # 74] at 1.) Defendants oppose. (Defs.’ Opp. [Doc. # 81].) For the

reasons that follow, Plaintiff’s motion is granted.

   I. Background

       The Court assumes the parties’ familiarity with the facts alleged in this case, set out

in detail in D’Addario v. D’Addario, 901 F.3d 80, 86-91 (2d Cir. 2018). This action began in

January 2016. (Compl. [Doc. # 1].) In May 2016, Plaintiff filed the First Amended Complaint

(“FAC”), asserting claims under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”) and Connecticut state law. (First Am. Compl. [Doc. # 25].) In March 2017, the Court

granted Defendants’ Motion to Dismiss that Amended Complaint, holding that Plaintiff had

failed to plead a viable RICO claim and declining to exercise supplemental jurisdiction over

                                                1
her remaining state law claims. (Ruling Granting Mot. to Dismiss [Doc. # 49].) Plaintiff

appealed that ruling. In May 2017, Plaintiff also filed suit in Connecticut Superior Court,

bringing the state law claims over which this Court had declined to exercise supplemental

jurisdiction, and one additional state law claim for statutory theft. See Virginia D’Addario,

Executrix, et al. v. David F. D’Addario, et al., No. FST-CV17-6032325-S, Conn. Super. Ct., Jud.

Dist. of Fairfield at Stamford (the “State Action”). The State Action was stayed pending

resolution of Plaintiff’s appeal in this matter. That stay expired in March 2019, but the state

court has since ruled that it would not hold “a further Status Conference on entering a

Scheduling Order” until this Court determines whether to exercise supplemental

jurisdiction. (Pls.’ Mem. [Doc. # 74-1] at 2, 6.)

       The Second Circuit Court of Appeals upheld the dismissal of certain of Plaintiff’s

claims but reinstated others, vacating the “dismissal as to Virginia’s RICO claim on her own

behalf and on behalf of her mother’s estate for collection expenses and remand[ed] that claim

and her state law claims for further proceedings.” D’Addario, 901 F.3d at 93. The Second

Circuit also directed this Court to “revisit the question whether to exercise supplemental

jurisdiction over Virginia’s state law claims.” Id. at 105.

       On remand, Plaintiff moved for leave to file a Second Amended Complaint which,

among other changes, “add[ed] two additional [state law] causes of action1 against

Defendant David D’Addario related to the claims asserted in the prior Complaint.” (Pl.’s Mem.

Supp. Mot. for Leave to File [Doc. # 55-2] at 1.) The Court granted Plaintiff’s motion in part,

but denied the motion as to the addition of new state law counts. Those counts were “based

on facts which were alleged in the FAC, and Plaintiff knew or should have known of the

opportunity to bring claims for conversion and statutory theft when the original complaint

and FAC were filed.” (Ruling on Leave to File Second Am. Compl. [Doc. # 69] at 13.) Thus,


       1 These newly proposed state law claims included the claim for statutory theft
brought in the State Action.

                                                    2
“[i]n the absence of any explanation as to why those counts were not asserted at [] earlier

opportunities or why the Court should allow the requested amendment at this stage,”

Plaintiff’s request to include new state law claims was denied. (Id.)

       The Court also decided to exercise supplemental jurisdiction over the remaining state

law claims—which Plaintiff had already asserted in the First Amended Complaint—in the

“interest[] of judicial economy, convenience, fairness and comity” and in the absence of

opposition by Defendants. (Id. at 14.) Plaintiff subsequently filed the Second Amended

Complaint, which includes those previously asserted state law claims.

   II. Discussion

       Plaintiff now asks the Court to either stay consideration of all state law claims or to

decline to exercise supplemental jurisdiction over those claims “pending resolution of those

Connecticut state law claims, and the additional state law claims, in the existing Connecticut

state court suit.” (Pls.’ Mem. at 1.) Plaintiff argues that this admittedly “unusual” request is

warranted “so as to avoid piecemeal litigation, promote judicial efficiency, and streamline

this case.” (Id. at 2-3.) If Plaintiff’s motion is not granted, she argues, it will “result[] in the

prospect for piecemeal litigation of the Connecticut state law claims: the existing five

Connecticut state law claims in this RICO suit, and the additional state law claim for statutory

theft as asserted in the pending State Court Suit.” (Id. at 2.) Instead, Plaintiff suggests that

this Court should hear only the federal claims, leaving all of the state law claims to be brought

together in the State Action.

       “Depending on a host of factors,” a district court “may decline to exercise jurisdiction

over supplemental state law claims.” City of Chicago v. Am. Coll. of Surgeons, 522 U.S. 156, 173

(1997). “[W]hen deciding whether to exercise supplemental jurisdiction, ‘a federal court

should consider and weigh in each case, and at every stage of the litigation, the values of

judicial economy, convenience, fairness, and comity.’” Id. (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988)). District Courts also “may be obligated not to decide state


                                                 3
law claims (or to stay their adjudication) where one of the abstention doctrines articulated

by [the Supreme] Court applies,” including “where denying a federal forum would clearly

serve an important countervailing interest, for example . . . regard for federal-state relations,

or wise judicial administration.” Id. at 174 (internal quotations omitted).

       Plaintiff argues that judicial economy, convenience, fairness, and comity would all be

better served by permitting all state law claims to be heard together in the State Action.2

First, Plaintiff argues that her proposal would better serve judicial economy and convenience

because it would be most efficient to permit all state claims to be heard together, which can

only happen by allowing them all to proceed in the State Action. (See Pls.’ Mem. at 9.) Plaintiff

asserts that “the D’Addario Defendants have not produced a single document . . . in response

to Plaintiffs’ January 18, 2019 requests for production of documents,” arguing that because

little progress has been made in litigating the state law claims in this federal action, no

inefficiency would result from allowing those claims to proceed in state court instead. (Id. at

10.)

       Defendants respond that Plaintiff’s proposed “two-tracked litigation” is “wasteful”

and inefficient, especially because those “federal and state claims all arise out of the same

core allegations.” (Def.’s Opp. at 13, 19.) Defendants also assert that if this Court continues

to exercise supplemental jurisdiction over the existing state law claims, and if Plaintiff seeks

to litigate the other state law claim in the State Action, then “Defendants intend to request a



       2 Separately, Plaintiffs argue that resolution of their state law claims turns on an
unresolved question of Connecticut state law, and thus that federal jurisdiction over those
claims would be improper. According to Plaintiffs, Defendants’ anticipated challenge to the
ripeness of Plaintiffs’ state law claims is a question of state law whose “contours . . . ha[ve]
not yet been fleshed out by the Connecticut courts” and thus “should be left for resolution by
the Connecticut state courts.” (Pls.’ Mem. at 8.) Defendants dispute this point, arguing that
“whether Plaintiffs’ state law claims are ripe is a matter of federal law rooted in Article III of
the Constitution,” not in state law. (Defs.’ Opp. [Doc. # 81] at 18.) Because the Court declines
to exercise supplemental jurisdiction over Plaintiffs’ state law claims on other grounds, it
need not resolve this dispute.

                                                4
dismissal or further stay of the State Court case pending a full determination of the federal

and state claims” pending in this federal action. (Id. at 20.) Thus, Defendants argue, “the risk

of piecemeal litigation is minimized, not increased, by the Court’s continued exercise of

supplemental jurisdiction.” (Id.)

       But the crux of Defendants’ position—that there will be less piecemeal litigation if

this Court continues to exercise supplemental jurisdiction—turns on their bare assertion

that they will “request a dismissal or further stay of the State Court case” if this Court

continues to exercise supplemental jurisdiction, which might, if successful, prevent dual

proceedings. But without more, the Court remains convinced that there will likely be two

simultaneous proceedings—one state and one federal—regardless of the outcome of this

motion. Thus, the question is whether judicial economy and convenience would be better

served by grouping all claims but one in this federal action, leaving a single state law claim

for statutory theft in the State Action, or by grouping all federal claims in this federal action

and leaving all state law claims to the State Action.

       In support of their argument that retaining supplemental jurisdiction over the state

claims would maximize judicial economy, Defendants rely heavily on Grenier v. Stamford

Hosp. Health Sys., Inc., 2017 WL 2259765 (D. Conn. May 23, 2017). In Grenier, the court

rejected the plaintiff’s argument against continuing supplemental jurisdiction “to the extent

Plaintiff’s actions are an attempt to re-try his case through forum shopping.” Id. at *4. The

“litigation ha[d] been ongoing for two years and nearly eleven months,” discovery had closed

“nearly six months ago,” and “trial [was] imminent.” Id. Plaintiff “moved to amend the

complaint to withdraw his” federal claim, and then sought remand to state court “after

summary judgment briefing ha[d] been filed and with jury selection scheduled,” arguing that

the court no longer had subject-matter jurisdiction over the remaining state law claims. Id.

at *2, *4. The court in Grenier concluded that the “timing of” the plaintiff’s “actions

suggest[ed] an attempt at forum shopping,” in light of the fact that he dropped his federal


                                               5
claim “five days before the deadline for Defendants to move for summary judgment . . . for

failure to disclose any expert witnesses,” which failure “appear[ed] from [the defendants’]

pleadings to be fatal.” Id. at *4. Defendants argue that “Plaintiff’s tactics in this case are

similar to those rejected” in Grenier.” (Defs.’ Opp. at 17.)

       But as even Defendants’ description of the case makes clear, the procedural posture

in Grenier differs significantly from our case. (See id. at 16-17.) Although this case has been

pending for several years, the parties have not “engag[ed] in extensive discovery,” nor have

they reached the summary judgment phase of this litigation or “position[ed] the case for

trial.” Moreover, the Grenier plaintiff appeared to have intentionally divested the court of

federal question jurisdiction in order to later argue against the exercise of supplemental

jurisdiction. See Grenier, 2017 WL 2259765 at *2, *4. In contrast, Plaintiff here did seek, albeit

belatedly, to bring all of her claims together in the federal action and only moved this Court

to decline to exercise supplemental jurisdiction once the Court’s ruling made it clear that she

could not do so. Additionally, although certain aspects of this case have already been

extensively litigated, the focus has been largely on the ripeness and adequacy of Plaintiff’s

federal RICO claims. See D’Addario, 901 F.3d at 85-86. Thus, to the extent that significant

effort has already been expended in this case, it is not effort which would need to be

duplicated or repeated in the State Action if the state law claims proceeded separately there

instead.

       Additionally, Plaintiff’s federal claims (for RICO violation) and state claims (for breach

of fiduciary duties and unjust enrichment) are legally and conceptually quite distinct.

Although the two sets of claims arise from the same operative facts, their underlying legal

theories and elements differ substantially such that separation of the state and federal claims

is not likely to produce substantial duplication of effort by the state court and this Court.

       Given the relatively early stage of these proceedings and the substantial legal

differences between Plaintiff’s federal and state law claims, the Court concludes that judicial


                                                6
economy and convenience would be better served by a principled division between the state

and federal proceedings, leaving state claims in state court and keeping federal claims in

federal court.

       Second, Plaintiff argues that fairness would also be better served by this Court

declining supplemental jurisdiction over the state law claims because it would “streamline

the issues.” (Pl.’s Mem. at 10.) Plaintiff argues that because “it is difficult to allege, let alone

prove, a valid civil RICO claim[,] . . . there is the possibility that the Court might grant the

Defendants’ proposed motion to dismiss . . . or grant summary judgment on those RICO

claims, and, once again, at that time, decline supplemental jurisdiction over” the state law

claims. (Id. at 10-11.) Because “any such relinquishment of supplemental jurisdiction . . .

might not occur until mid or late 2020,” and because this dispute has been ongoing for over

three decades, Plaintiff argues that “fairness militates in favor of allowing all of” the state law

claims to proceed immediately in state court. (Id. at 11.)

       Defendants respond that it is unfair for Plaintiff to “disregard [her] prior

representations and now try to move her closely related State law claims to another forum,”

thereby subjecting Defendants to “duplicative litigation” which she previously “vowed to

avoid.” (Defs.’ Opp. at 15.) Defendants describe Plaintiff’s motion as “a thinly veiled effort to

shop her claims to a different forum.” (Id.)

       The Court agrees with Defendants that evidence of forum shopping would weigh

against Plaintiff in considering the fairness of her request. But given the procedural history

in this case—specifically, Plaintiff’s effort to bring all of her state law claims in the federal

action—the Court is not convinced that Plaintiff’s request is driven primarily by forum

shopping. Rather, Plaintiff has a legitimate interest in continuing to pursue all of her

identified state law claims, including those which this Court rejected from the Proposed

Second Amended Complaint, and in litigating those claims in one single action. Although the

Court recognizes that Plaintiff’s position regarding supplemental jurisdiction has changed,


                                                 7
that change in position occurred in response to a procedural change in circumstances and

does not alone indicate that Plaintiff is engaging in forum shopping. Thus, the Court

concludes that fairness weighs neither for nor against Plaintiff’s request that the Court

decline to exercise supplemental jurisdiction.

       Finally, Plaintiff argues that “comity weighs strongly in favor” of declining

supplemental jurisdiction because the “complicated Connecticut state law issues raised in

this case should be resolved in the Connecticut state courts. (Pl.’s Mem. at 11-12 (citing

Chenensky v. New York Life Ins. Co., 942 F. Supp. 2d 388, 395 (S.D.N.Y. 2013) (“Comity reflects

a proper respect for state functions . . . [and] is especially implicated when state law has not

been definitively interpreted by the state courts.”)).) Defendants offer no argument in

opposition regarding application of the principle of comity here. Especially because this case

presents complicated legal issues and because of the substantial differences in legal theory

underlying the state and federal claims, the Court concludes that comity weighs in favor of

Plaintiff’s request.

       Separately, Defendants argue that judicial estoppel bars Plaintiff from asking the

Court to decline supplemental jurisdiction because she previously sought to have this Court

exercise supplemental jurisdiction over her state law claims. (Def.’s Opp. at 21.) Judicial

estoppel aims “to protect the integrity of the judicial process by prohibiting parties from

deliberately changing positions according to the exigencies of the moment.” New Hampshire

v. Maine, 532 U.S. 742, 749-50 (2001) (internal quotations omitted). “[J]udicial estoppel is an

equitable doctrine invoked by a court at its discretion.” Id. at 750.

       “Courts have observed that the circumstances under which judicial estoppel may

appropriately be invoked are probably not reducible to any general formulation of

principle.” Id. at 750 (internal quotation omitted). “[S]everal factors typically inform the

decision whether to apply the doctrine in a particular case”: 1) whether “a party’s later

position [is] clearly inconsistent with its earlier position”; 2) “whether the party has


                                               8
succeeded in persuading a court to accept that party’s earlier position” such that later

acceptance of a different position “would create the perception” that the court “was misled”;

and 3) “whether the party seeking to assert an inconsistent position would derive an unfair

advantage or impose an unfair detriment on the opposing party if not estopped.” Id. at 750-

51 (internal quotations omitted). “Additional considerations” may also “inform the

doctrine’s application in specific factual contexts.” Id. at 751. Defendants argue that Plaintiff

should be judicially estopped from making her current request because she has “completely

reversed course,” she succeeded in persuading the Court to exercise supplemental

jurisdiction previously, and her request would impose unfair prejudice on defendants by

forcing them to relitigate issues in a new forum. (Def.’s Opp. at 22-25.)

       In considering the relevant factors and the history of this case, the Court does not

view Plaintiff’s request as implicating the principles of judicial estoppel. Although Plaintiff’s

position has changed, it changed in response to circumstances which Plaintiff did not

intentionally bring about, and there is no indication that Plaintiff acted in bad faith or

otherwise attempted to “perver[t] . . . the judicial process” or make “improper use of judicial

machinery.” New Hampshire, 532 U.S. at 750. To the extent that Plaintiff previously sought to

bring all of her state law claims in one action and continues to prioritize that goal, her

position has not shifted, although, by necessity, the court in which she aims to bring those

claims has changed. Moreover, as the Court discussed above, nearly the entirety of the

litigation at every stage of this case has centered on Plaintiff’s federal RICO claims, and thus

Defendants are likely to suffer little, if any, prejudice as a result of Plaintiff’s request.

       Thus, Plaintiff has demonstrated that the considerations of judicial economy,

convenience, and comity weigh in favor of her request, and Defendants have not

demonstrated that Plaintiff should be judicially estopped from making that request.

However, the Court views Plaintiff’s request for a “stay” of supplemental jurisdiction

“pending resolution of those Connecticut state law claims” in the State Action as a potential


                                                 9
opportunity to take two bites at the apple in litigating those claims. Therefore, the Court

declines to exercise supplemental jurisdiction over Plaintiff’s state law claims, and those

counts shall be dismissed from Plaintiff’s federal complaint.

   III. Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Decline Supplemental Jurisdiction

[Doc. # 74] is GRANTED. Counts Two, Three, Four, Five, and Eight of the Second Amended

Complaint are hereby dismissed. Thus Defendants’ Motion to Dismiss Plaintiff’s state law

claims [Doc. # 82] is DENIED as moot.



                                           IT IS SO ORDERED.

                                           /s/
                                           Janet Bond Arterton, U.S.D.J.


                                Dated at New Haven, Connecticut this 3rd day of April 2020.




                                             10
